Citation Nr: 0909705	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  02-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.  He is in receipt of the Combat Infantryman's 
Badge and a Bronze Star Medal with V device.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2008 Memorandum Decision of the U.S. 
Court of Appeals for Veterans Claims (Court).

In a February 2006 decision, the Board denied service 
connection for pes planus and DDD of the cervical and lumbar 
spine.  The Veteran appealed the Board's decision to the 
Court.  In February 2008, the Court issued a Memorandum 
Decision that vacated the February 2006 Board decision and 
remanded the claims to the Board for further adjudication 
consistent with the decision.  Judgment was entered on March 
21, 2008.  

Prior to filing his appeal with the Court, the Veteran was 
afforded a personal hearing before a Veterans Law Judge in 
September 2005.  A transcript of the hearing is of record.  
The Veterans Law Judge who conducted the September 2005 
hearing is no longer employed by the Board.  In a January 
2009 letter, the Board explained to the Veteran that he had a 
right to another hearing.  The Veteran responded that he did 
not want an additional hearing.  See January 2009 response 
form.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Based on the Court's Memorandum Decision, the Board finds 
that further development is needed before a decision can be 
issued on the merits of the Veteran's claims.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008) are met.  

The Veteran contends that he is entitled to service 
connection for DDD of the cervical and lumbar spine and pes 
planus as these disorders are the result of marching, drills, 
and exercises performed during basic training, as well as 
jumping and/or falling from helicopters dressed in full 
combat gear.  He further asserts that while his service 
treatment records do not contain evidence of the claimed 
disorders, the Board should accept his statements as 
sufficient proof of service incurrence based on his combat 
service pursuant to 38 U.S.C.A. § 1154(b).  

In pertinent part, the Court found that the August 2004 VA 
compensation and pension (C&P) examination was inadequate 
because the examiner relied heavily on the absence of 
evidence of an in-service injury and failed to consider the 
Veteran's assertions of an in-service combat injury.  The 
Court instructed the Board to either provide the Veteran an 
adequate VA examination or inform him as to why none would be 
provided.  The Court also instructed the Board to make a 
finding as to the Veteran's credibility.  

In those cases where the evidence shows that the Veteran 
engaged in combat with the enemy, VA will accept satisfactory 
lay or other evidence of service incurrence if it is 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such in-service incurrence; to that end, 
any reasonable doubt shall be resolved in favor of the 
Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008).  Based on review of the claims folder, the 
Board finds that the Veteran's assertions as to in-service 
injuries sustained to his feet and cervical and lumbar spine 
are credible in light of the circumstances and conditions of 
his service, to include combat during his tour of duty in the 
Republic of Vietnam.  
Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that in light of the Court's decision, a medical 
examination is necessary to decide the claims.  This is 
particularly important given the Board's finding as to the 
Veteran's credibility.  Recent VA treatment records should 
also be obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records related to the 
Veteran's treatment for his cervical and 
lumbar spine and his feet from the Denver 
VAMC and the Colorado Springs Community 
Based Outpatient Clinic, dated since July 
2008.  

2.  Schedule the Veteran for an 
examination by an appropriate specialist 
to determine whether his lumbar and 
cervical spine disorders are related to 
his military service.  The claims folder, 
to include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
reflect that the claims folder was 
reviewed.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or greater) that the Veteran's 
lumbar and cervical spine disorders began 
during his military service or is related 
to any incident of such service.  The 
examiner is hereby notified that the 
Veteran's assertions as to in-service 
injuries sustained to his cervical and 
lumbar spine are credible in light of the 
circumstances and conditions of his 
service, to include combat during his 
tour of duty in the Republic of Vietnam.  

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

3.  Schedule the Veteran for an 
examination by an appropriate specialist 
to determine whether his current foot 
disorder is related to his military 
service.  The claims folder, to include a 
copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report must reflect that the 
claims folder was reviewed.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or greater) that the Veteran's 
foot disorder began during his military 
service or is related to any incident of 
such service.  The examiner is hereby 
notified that the Veteran's assertions as 
to in-service injuries sustained to his 
feet and cervical and lumbar spine are 
credible in light of the circumstances 
and conditions of his service, to include 
combat during his tour of duty in the 
Republic of Vietnam.  

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




